On Rehearing

BOOKOUT, Judge.
The appellee has petitioned this court for an extension of facts pursuant to Rule 39(k), ARAP. From reviewing the supplemental transcript filed in the instant cause, we can determine that the appellant used nine peremptory strikes, and the State used five peremptory strikes in selecting the trial jury. The venireman in question, Phillip Norris, did not sit as a member of the jury which tried this case. It should be noted, however, that the appellant was forced to use one of his peremptory strikes to remove Norris from the venire when, as pointed out in our opinion, supra, he should have been removed for cause.
After considering the appellee’s application for rehearing, we find that no additional grounds are presented by the appellee which would require a modification of the judgment of this court expressed in our original opinion herein.
OPINION EXTENDED; APPLICATION OVERRULED.